 Case 1:19-cv-01233-AJT-JFA Document 1 Filed 09/24/19 Page 1 of 8 PageID# 10



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


SHAHIN INDOREWALA,
                                                           Case No.
        Plaintiff,
                                                           Hon.
v.                                                         Magistrate

FAST TRAK MANAGEMENT, INC.,
a Maryland corporation;

      Defendant.
_____________________________________________________________________________/

                               COMPLAINT AND JURY DEMAND

        Plaintiff SHAHIN INDOREWALA, by and through her attorneys, CAIR Legal Defense

Fund, brings this action against FAST TRAK MANAGEMENT, INC. (“Defendant” or “Fast

Trak”), for compensatory and punitive damages, declaratory and injunctive relief, prejudgment and

post-judgment interest, costs and attorneys’ fees for violations of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000(e), et seq. (“Title VII”) committed when Defendant denied Ms.

Indorewala a reasonable religious accommodation and refused to hire her on the basis of her faith.

                                        Jurisdiction and Venue

        1.       Plaintiff’s claim for discrimination on the basis of religion in violation of Title VII is

brought pursuant to 42 U.S.C. § 2000(e)-5.

        2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

        3.       This Court has personal jurisdiction over Defendant because Defendant conducts

business in the Commonwealth of Virginia.

        4.       Venue is proper pursuant to 28 U.S.C. § 1391 as to Defendant because Defendant

conducts business in this judicial district and this district is where a substantial part of the events or

omissions giving rise to the claims occurred.
                                                     1
 Case 1:19-cv-01233-AJT-JFA Document 1 Filed 09/24/19 Page 2 of 8 PageID# 11



        5.      Costs and attorneys’ fees may be awarded pursuant to Title VII, 42 U.S.C. § 2000e-

5(k) and Fed. R. Civ. P. 54.

                                                 Parties

        6.      Plaintiff Shahin Indorewala is a female Muslim and was a prospective employee of

Defendant Fast Trak Management, Inc. Ms. Indorewala resides in this judicial district.

        7.      Defendant Fast Trak Management, Inc. (“Fast Trak”) is a for profit corporation

incorporated under the laws of Maryland (Business Entity No. D15013741). Defendant Fast Trak’s

headquarters and principal place of business is located at 2735 Hartland Rd, Suite 100 in Falls Church,

Virginia. Fast Trak regularly and systematically conducts business in the Commonwealth of Virginia

and within this judicial district. Fast Trak was at all relevant times an “employer” as the term is defined

in Title VII.

                                        Administrative History

        8.      Plaintiff timely filed a charge of discrimination with the Equal Employment

Opportunity Commission (the “EEOC”) on November 28, 2018.

        9.      The EEOC issued a Notice of Right to Sue on June 27, 2019.

        10.     This Complaint is being timely filed within 90 days from the date Plaintiff received the

Notice of Right to Sue from the EEOC.

        11.     Plaintiff has exhausted her administrative remedies.


                                         Factual Background

        12.     Ms. Shahin Indorewala is a graduate of George Mason University with a Bachelor’s

Degree in English Language and Literature. She currently works at the Center for Autism & Related

Disorders where she provides autistic children with individualized care to help them achieve the

necessary life skills to lead a healthy and happy life. She also has extensive marketing experience,

including creating and managing social media campaigns, creating and running advertisements, liaising

                                                    2
 Case 1:19-cv-01233-AJT-JFA Document 1 Filed 09/24/19 Page 3 of 8 PageID# 12



with board members, and conducting community outreach. Further, Ms. Indorewala has several years

of teaching experience, including conducting evaluations and creating personalized learning plans,

providing English teaching instruction for grades 6-12, teaching AP English, and advising students

regarding college and career choices.

       13.     In order to gain more experience in the marketing sector, Ms. Indorewala applied for

an entry-level manager position with Defendant Fast Trak.

       14.     On September 3, 2018, Human Resources (“HR”) Director Nicky Gordon informed

Ms. Indorewala that she was selected for an interview because the “hiring director saw qualities in

[her] resume which we are looking for. We are a marketing company.”

       15.     Ms. Gordon went on to explain that after the interview, Ms. Indorewala would be

“transition[ed] in the Account Management position. Here, you will teach, train, and manage all of

the new reps as they are hired. In 5/6 months you’ll transition into opening a new location and

running the business yourself.”

       16.     The following day, Ms. Indorewala appeared for the interview, which was scheduled

with Corporate Executive Officer Ramses Gavilondo (“CEO Gavilondo”). CEO Gavilondo asked

Ms. Indorewala to tell him about herself and asked why she believed she would be a good fit for Fast

Trak. The interview lasted approximately ten minutes and CEO Gavilondo ended by asking whether

she would like to work part-time or full-time.

       17.     Later that day, a Fast Trak employee called Ms. Indorewala to congratulate her and

asked her to come in the next day wearing professional attire. HR Director Gordon also contacted

Ms. Indorewala and sent her a congratulatory email advising her to come in for a meeting the next day

and to bring a notepad and pen.

       18.     The next day, Ms. Indorewala met with Fast Trak Assistant Manager Josie (“Assistant

Manager Josie”), who provided Ms. Indorewala with her job duties, informing her that she would be


                                                 3
    Case 1:19-cv-01233-AJT-JFA Document 1 Filed 09/24/19 Page 4 of 8 PageID# 13



working on a large contract with Verizon. Assistant Manager Josie also explained to her the

promotions process.

           19.      Finally, Assistant Manager Josie provided Ms. Indorewala with her schedule. In

response, Ms. Indorewala requested a religious accommodation to allow her to take two short five-

minute breaks in order to perform her obligatory prayers, in accordance with her sincerely held

religious beliefs. She suggested shortening her hour and a half lunch break to accommodate her

request.

           20.      Assistant Manager Josie abruptly ended the meeting after denying her request for two

five-minute breaks to allow her to pray, before walking her to a common area, and – in front of other

staff– announcing to CEO Gavilondo that Ms. Indorewala’s “hours don’t work for her.”

           21.      He immediately threw his arms up in the air and chastised her exclaiming “this is a

business.”

           22.      He then pointed at her hijab1 and mocked her, saying “Religion? I don’t wanna deal

with that here. We don’t want those shenanigans here.”

           23.      He took Ms. Indorewala’s file, crossed out her information, and refused to hire her.

           24.      Ms. Indorewala was humiliated, especially when she noticed Fast Trak employees

staring at her in silence and disbelief. She quietly walked out at approximately 11 am and Defendant

Fast Trak never reached out to her again.

           25.      Defendant acted in a conscious disregard or reckless indifference to Ms. Indorewala's

right to be free from religious discrimination in the workplace, knowing full well that Title VII

required, unless excused by undue hardship, reasonable accommodations of its employees’ sincerely-

held religious beliefs, by denying her a reasonable religious accommodation and refusing to hire her

on the basis of her faith.


1   A hijab is a religious head covering worn by Muslim women.

                                                            4
 Case 1:19-cv-01233-AJT-JFA Document 1 Filed 09/24/19 Page 5 of 8 PageID# 14



        26.     Defendant Fast Trak acted with malice due to pique at Ms. Indorewala’s request for a

reasonable religious accommodation.

        27.     As a direct and proximate result of Defendant’s actions, Ms. Indorewala has suffered

emotional distress, anxiety, humiliation, inconvenience, lost wages and benefits and other

consequential damages.

                                            Claims for Relief

                                             Count I
                         Religious Discrimination in Violation of Title VII

        28.     Plaintiff hereby realleges and incorporates by reference herein the foregoing

 paragraphs as if fully set forth herein.

        29.     Defendant violated Title VII by (1) subjecting Plaintiff to harassment, intimidation

 and a hostile work environment for exercising her sincerely-held religious beliefs; (2) denying her a

 reasonable religious accommodation of two five-minute prayer breaks in exchange for a shortened

 lunch break; and, (3) refusing to hire Plaintiff by terminating her meeting and crossing out her job

 application in response to her having a requested a reasonable religious accommodation and on the

 basis of her faith.

        30.     Plaintiff’s request for a religious accommodation of two five-minute prayer breaks in

 exchange for a shortened lunch break does not constitute undue hardship upon Defendant or

 otherwise affect Defendant’s business operations.

        WHEREFORE, Plaintiff requests this Honorable Court grant relief in the form described in

the Prayer for Relief below, plus all such other relief this Honorable Court deems just and proper,

including costs and attorneys’ fees incurred in this action.

                                               Count II
                                 Retaliation in Violation of Title VII




                                                    5
 Case 1:19-cv-01233-AJT-JFA Document 1 Filed 09/24/19 Page 6 of 8 PageID# 15



        31.      Plaintiff hereby realleges and incorporates by reference herein the foregoing

paragraphs as if fully set forth herein.

        32.      Defendant retaliated against Plaintiff in violation of Title VII by terminating her

employment in response to her having a requested a reasonable religious accommodation and on the

basis of her faith.

        WHEREFORE, Plaintiff requests this Honorable Court grant relief in the form described in

the Prayer for Relief below, plus all such other relief this Honorable Court deems just and proper,

including costs and attorneys’ fees incurred in this action.




                                                    6
 Case 1:19-cv-01233-AJT-JFA Document 1 Filed 09/24/19 Page 7 of 8 PageID# 16



                                          Prayer for Relief

        WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in her favor and

against Defendant, on each and every count in this Complaint, and enter an Order awarding the

following relief:

            A. An injunction prohibiting Defendant from intimidating, harassing and threatening

                workers based on their religion;

            B. An injunction ordering Defendant to institute a religious accommodation allowing

                Muslim workers to take short prayer breaks to perform their obligatory prayers during

                the prescribed timeframes;

            C. Payment for all economic damages, including but not limited to, back pay, front pay,

                and lost benefits;

            D. Payment for non-economic damages, including emotional harm;

            E. Punitive damages;

            F. Statutory damages;

            G. An award of attorneys’ fees, costs and expenses of all litigation; and,

            F. Any further relief to which Plaintiff is entitled or that this Honorable Court deems just

            and proper.


                                          JURY DEMAND

        NOW COMES Plaintiff, by and through her undersigned counsel, and hereby demands a trial

by jury of the above-referenced causes of action.




                                                    7
 Case 1:19-cv-01233-AJT-JFA Document 1 Filed 09/24/19 Page 8 of 8 PageID# 17



                                           CAIR LEGAL DEFENSE FUND

                                           By: /s/ Gadeir Abbas
                                           Lena F. Masri (93291)
                                           Gadeir I. Abbas (81161) α
                                           Zanah Ghalawanji (MI: P83116) α β
                                           453 New Jersey Ave., SE
                                           Washington, DC 20003
                                           Phone: (202) 742-6420
                                           Fax: (202) 379-3317

                                           α Licensed in VA, not in D.C. Practice limited to
                                           federal matters.
                                           β Pro hac vice pending

Dated: September 24, 2019




                                      8
